                                                      Case 17-06078-MM7           Filed 12/04/18    Entered 12/04/18 12:32:06       Doc 287      Pg. 1 of 3



                                                       1       Gary E. Slater (Bar No. 99141)
                                                               ges@slatertruxaw.com
                                                       2       Timothy J. Truxaw (Bar No. 106428)
                                                               tjt@slatertruxaw.com
                                                       3       SLATER & TRUXAW, LLP
                                                               15373 Innovation Drive, Suite 210
                                                       4       San Diego, California 92128
                                                               Telephone: (858) 675-0755
                                                       5       Facsimile: (858) 675-0733

                                                       6       Attorneys for RICHARD M KIPPERMAN, Chapter 7 Trustee

                                                       7

                                                       8                                UNITED STATES BANKRUPTCY COURT

                                                       9                                SOUTHERN DISTRICT OF CALIFORNIA

                                                      10       In Re:                                         Case No. 17-06078-MM7

                                                      11                                                      DECLARATION OF CHAPTER 7
                                                                                                              TRUSTEE, RICHARD M KIPPERMAN,
                                                      12       CORE SUPPLEMENT TECHNOLOGY,                    IN RESPONSE TO COURT’S
                                                               INC.,                                          TENTATIVE RULING REGARDING
                  15373 INNOVATION DRIVE, SUITE 210




                                                                                                              CHAPTER 11 FEE APPLICATIONS OF
                    SAN DIEGO, CALIFORNIA 92128




                                                      13
SLATER & TRUXAW




                                                                                                              FOX ROTHSCHILD LLP (SPECIAL
                                                      14                                                      COUNSEL) AND COUNSEL FOR
                                                                              Debtor.                         DEBTOR AND DEBTOR-IN-
                                                      15                                                      POSSESSION

                                                      16                                                      DATE: December 6, 2018
                                                                                                              TIME: 10:00 a.m.
                                                      17                                                      DEPT: One (1), Rm. 218

                                                      18                                                      (Honorable Margaret M. Mann)

                                                      19                I,   RICHARD M KIPPERMAN, Chapter 7 Trustee herein, declare as follows:

                                                      20                1.   On November 28, 2018 (ECF No. 284), this Court issued its Tentative Ruling with

                                                      21   regard to all of the fee applications that are on calendar for December 6, 2018 at 10:00 a. m. herein.

                                                      22                2.   This Declaration addresses the concerns and comments from the Court in that

                                                      23   Tentative Ruling.

                                                      24                3.   As of this writing, I have on hand in the estate the sum of $389,664.78 (“Estate

                                                      25   Funds”).1 I expect my fees in this case to be approximately $85,000.00. I have already employed

                                                      26

                                                      27
                                                           1
                                                      28    Pursuant to the Order approving the settlement with Bank of America, I paid out $1,407,743.54 to
                                                           the Bank.
                                                                                                            1                Case No. 17-06078-MM7
                                                      Case 17-06078-MM7         Filed 12/04/18      Entered 12/04/18 12:32:06         Doc 287     Pg. 2 of 3



                                                       1   a CPA to file tax returns and perform other tasks, which fees, to date, are approximately $7,000.00.

                                                       2   As for other chapter 7 administrative expenses, there may be an administrative rent claim due to the

                                                       3   Debtor’s former landlord, which matter is being analyzed. I have discussed the Court’s Tentative

                                                       4   Ruling with my counsel, Slater & Truxaw, LLP, whose compensation that is the subject of the

                                                       5   current fee application is $86,998.50 in fees and $1,772.64 in costs. The only legal matters that my

                                                       6   counsel and I know still require analysis are the possible filing of avoidance claims and claims

                                                       7   objections, to the extent that I cannot handle the objections without counsel. It is very likely that

                                                       8   this chapter 7 estate will be administratively solvent.

                                                       9          4.      As for the potential distribution to creditors, it is noteworthy that this case was

                                                      10   converted to Chapter 7 on April 2, 2018. I caused a claims bar date to be established, which expired

                                                      11   on July 23, 2018. Prior to the conversion, more than 60 Proofs of Claim were filed with the Court.

                                                      12   I purposefully did not start my analysis of the claims filed in both the Chapter 11 proceeding and
                  15373 INNOVATION DRIVE, SUITE 210




                                                           this Chapter 7 case because I did not secure the settlement with Bank of America until the Court’s
                    SAN DIEGO, CALIFORNIA 92128




                                                      13
SLATER & TRUXAW




                                                      14   Order approving same became final on October 11, 2018.2

                                                      15          5.      As for the chapter 11 fee applications, the Trustee has not undertaken a significant

                                                      16   investigation of the nature and magnitude of the problems that occurred during the chapter 11

                                                      17   proceedings. The Trustee has briefly discussed the matter with the Office of the United States

                                                      18   Trustee (“OUST”). The OUST recently arranged for a voluntary reduction in the compensation

                                                      19   being sought by Debtor’s counsel, Stephen C. Hinze. The reduction is memorialized in a

                                                      20   Stipulation that was filed with the Court on November 29, 2018 (ECF #286). In summary, Mr.

                                                      21   Hinze has agreed to reduce his request for legal fees from $110,782.25 to $77,363.75.

                                                      22          6.      Due to the comments in the Court’s Tentative Ruling, the Trustee is considering

                                                      23   whether to file an application with the Court to establish a chapter 11 non-professional

                                                      24   administrative bar claim date.      In addition, the Trustee is investigating whether the sale of the

                                                      25   Debtor’s assets will trigger a sales tax or income tax liability for the bankruptcy estate.

                                                      26

                                                      27
                                                           2
                                                      28     The U. S. Trustee’s Office filed its Proof of Claim for chapter 11 quarterly fees of $29,470.00
                                                           (Claim #90) on or about July 23, 2018.
                                                                                                             2                Case No. 17-06078-MM7
                                                      Case 17-06078-MM7         Filed 12/04/18     Entered 12/04/18 12:32:06         Doc 287        Pg. 3 of 3



                                                       1           7.      The Trustee intends to make the distributions to Chapter 11 administrative claims on

                                                       2   a pro rata basis.

                                                       3           8.      With regard to the Chief Restructuring Officer, it is my understanding that Mr.

                                                       4   Feferman’s company was paid completely from the cash collateral of Bank of America, so

                                                       5   disgorgement would probably not apply in this case.

                                                       6           9.      For the information of the Court, Mr. O’Dea filed a chapter 7 bankruptcy in the

                                                       7   Central District of California (Woodland Hills), Case No. 1:18-bk-12774-MB, on November 15,

                                                       8   2018. The first meeting of creditors in the O’Dea case is scheduled for 9:30 a. m. on December 24,

                                                       9   2018, before Trustee David K. Gottlieb. A Notice of Automatic Stay was filed by bankruptcy

                                                      10   counsel for Mr. O’Dea in this case on November 28, 2018 (ECF No. 285).

                                                      11           I declare under penalty of perjury that the foregoing is true and correct and that this

                                                      12           Declaration was executed at La Mesa, California, on December 4, 2018.
                  15373 INNOVATION DRIVE, SUITE 210
                    SAN DIEGO, CALIFORNIA 92128




                                                      13
SLATER & TRUXAW




                                                      14                                                              /s/ Richard M Kipperman
                                                                                                                   RICHARD M KIPPERMAN
                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28
                                                                                                               3                  Case No. 17-06078-MM7
